Exhibit 10.1







Outside Director Compensation




Directors who are not employees of the Company or its subsidiaries receive an
annual retainer fee of $50,000.  Chairpersons of the Compensation Committee and
the Governance & Nominating Committee receive an additional $10,000 retainer
fee, and the Chairperson of the Audit Committee receives an additional $20,000
retainer fee. Non-employee directors also receive $2,000 for each full Board of
Directors meeting and Committee meeting attended in person ($1,000 if the
director participates via teleconference). Stock options are granted to
non-employee directors from time to time. These grants are typically made at the
time the director joins the Board or is re-elected by the shareholders to serve
a one-year term. Ten-year options to purchase 3,500 shares of the Company’s
common stock were granted to each of the directors that were re-elected to the
Board in fiscal 2006.  These options will vest on the first anniversary of the
date of grant.  Directors are also reimbursed for travel and other expenses
related to attendance at Board of Directors and committee meetings or
educational seminars approved in advance by the Governance and Nominating
Committee.






